Exhibit 10.1

 



CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this "Agreement") is entered into as of October 7, 2016,
by and between EnviroStar, Inc., a Delaware corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.       LINE OF CREDIT.

 

(a)       Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including October 10, 2021, not to exceed at any time the aggregate principal
amount of Fifteen Million Dollars ($15,000,000.00) ("Line of Credit"), the
proceeds of which shall be used to finance Borrower’s working capital
requirements as well as approved acquisitions pursuant to the terms of this
Agreement. Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by that certain Revolving Line of Credit Note dated as of
even date herewith (as the same may be amended modified from time to time, the
"Line of Credit Note"), all terms of which are incorporated herein by this
reference.

 

(b)       Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the lesser of (i) $15,000,000, or (ii) the amount available as
calculated under the Asset Coverage Ratio (as defined herein).

 

SECTION 1.2.       TERM LOAN.

 

(a)       Term Loan. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the principal amount of Five Million
Dollars ($5,000,000.00) ("Term Loan"), the proceeds of which shall be used to
finance the acquisition of substantially all of the assets of Western State
Design, LLC. Borrower's obligation to repay the Term Loan shall be evidenced by
that certain Term Note dated as of even date herewith (as the same may be
amended or modified from time to time, the "Term Note"), all terms of which are
incorporated herein by this reference.

 

(b)       Repayment. Principal and interest on the Term Loan shall be repaid in
accordance with the provisions of the Term Note.

 

-1- 

 



(c)       Prepayment. Borrower may prepay principal on the Term Loan solely in
accordance with the provisions of the Term Note.

 

SECTION 1.3.       INTEREST/FEES.

 

(a)       Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in the Line of
Credit Note and the Term Note, as applicable.

 

(b)       Computation and Payment. Interest shall be computed on the basis set
forth in the Line of Credit Note and the Term Note, as applicable, and interest
shall be payable at the times and place set forth in the Line of Credit Note and
the Term Note, as applicable.

 

(c)       Commitment Fee. Borrower shall pay to Bank a non-refundable commitment
fee for the Line of Credit equal to $37,500 and a non-refundable commitment fee
for the Term Loan equal to $25,000, which fees shall be due and payable in full
on the date of this Agreement.

 

SECTION 1.4.       COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect
all principal, interest and fees due under each credit subject hereto by
debiting Borrower’s deposit account number ______________ with Bank, or any
other deposit account maintained by Borrower with Bank, for the full amount
thereof. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.

 

SECTION 1.5.       COLLATERAL.

 

As security for all indebtedness and other obligations of Borrower to Bank,
Borrower hereby grants to Bank security interests of first priority in all
business assets of Borrower, Western State Design, Inc., a Delaware corporation
(“Western”), Steiner-Atlantic Corp., a Florida corporation (“Steiner”), and
DryClean USA License Corp., a Florida corporation (“Dryclean”; and together with
Western and Steiner, individually and/or collectively, the “Guarantor”) pursuant
to that certain Security Agreement dated as of even date herewith from Borrower
and Guarantor in favor of Bank (as the same may be amended or modified from time
to time, the “Security Agreement”).

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank. Borrower
shall pay to Bank promptly upon demand the full amount of all charges, costs and
expenses (to include fees paid to third parties and all out-of-pocket costs of
Bank personnel), expended or incurred by Bank in connection with any of the
foregoing security, including without limitation, filing and recording fees and
costs of appraisals, audits and title insurance.

 

SECTION 1.6.       GUARANTIES. The payment and performance of all indebtedness
and other obligations of Borrower to Bank shall be guaranteed jointly and
severally by Guarantor, as evidenced by and subject to the terms of those
certain Continuing Guaranty agreements dated as of even date herewith from each
Guarantor in favor of Bank.

 

-2- 

 



 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.       LEGAL STATUS. Borrower is: (a) a corporation, duly organized
and existing and in good standing under the laws of Delaware and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) not the target of any trade or
economic sanctions promulgated by the United Nations or the governments of the
United States, the United Kingdom, the European Union, or any other jurisdiction
in which the Borrower is located or operates (collectively, “Sanctions”).

 

SECTION 2.2.       AUTHORIZATION AND VALIDITY. This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
"Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 2.3.       NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation applicable to Borrower’s business, the violation of which could
have a material adverse effect on Borrower’s business, or contravene any
provision of the organizational and governing documents of Borrower, or result
in any breach of or default under any material contract, obligation, indenture
or other instrument to which Borrower is a party or by which Borrower may be
bound.

 

SECTION 2.4.       LITIGATION. There are no pending, or to the best of
Borrower's knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.       CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statement of Borrower dated June 30, 2016, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) are complete and correct and
present fairly the financial condition of Borrower, (b) disclose all liabilities
of Borrower that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with generally
accepted accounting principles consistently applied. Since the dates of such
financial statements there has been no material adverse change in the financial
condition of Borrower, nor has Borrower mortgaged, pledged,

-3- 

 

granted a security interest in or otherwise encumbered any of its assets or
properties except in favor of Bank or as otherwise permitted by Bank in writing.

 

SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

 

SECTION 2.7.       NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower's
obligations subject to this Agreement to any other obligation of Borrower.

 

SECTION 2.8.       PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

 

SECTION 2.9.       ERISA. Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

 

SECTION 2.10.       OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

 

SECTION 2.11.       ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to
Bank in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.       CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:

-4- 

 



 

(a)       Approval of Bank Counsel. All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank's counsel.

 

(b)       Field Exam. Bank shall have completed and approved a field exam (each,
a “Field Exam”) prior to the closing of the Line of Credit and the Term Loan
satisfactory to Bank, which Field Exam shall be at Borrower’s expense. The
initial Field Exam, and any other Field Exams required during the term of the
Line of Credit, shall be capped at $12,500 each. Additional Field Exams may be
conducted at any time during the term of the Line of Credit; provided, however,
Borrower shall be liable for the expense of Field Exams as follows: (i) if an
Event of Default has occurred, (ii) once per year upon Bank’s request (with such
field exam not to occur prior to January 1, 2018), and (iii) if required by
governmental regulators or similar officials.

 

(c)       Review of Due Diligence and Contracts. Bank shall have completed
satisfactory review of due diligence required by Bank including, without
limitation, (i) the Borrower’s due diligence, relating to the pending
acquisition of Western State Design, LLC, and (ii) Borrower’s two largest
contracts outlined on their most recent backlog report.

 

(d)       Loan Documents. Borrower shall have executed, or caused to be executed
by any Guarantor or other party required hereby, and delivered to Bank, any and
all promissory notes, contracts, instruments and other documents, including
without limitation a comprehensive loan agreement, required by Bank to evidence
Bank's extension of credit pursuant to the terms and conditions of this letter,
all of which shall be in form and substance satisfactory to Bank and shall
include, in addition to the terms and conditions of this letter, customary
representations, warranties, conditions, covenants, events of default and other
provisions.

 

(e)       Financial Condition. Since June 30, 2016, there shall have been no
material adverse change, as determined by Bank, in the financial condition or
business of Borrower or any of its wholly-owned subsidiaries (each, a
“Subsidiary”), nor any material decline, as determined by Bank, in the market
value of any collateral required hereunder or a substantial or material portion
of the assets of Borrower or any such Subsidiary or each Guarantor. As a
condition to execution of this Agreement, Borrower shall demonstrate pro forma
compliance with the financial covenants contained in Section 4.9 (c) and (d)
hereof and shall provide Bank with any such documentation as Bank may reasonably
request evidencing such compliance.

 

(f)       Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage, in form, substance, amounts, covering risks and issued by companies
satisfactory to Bank, and where reasonably required by Bank, with lender loss
payable endorsements in favor of Bank. Bank acknowledges that such evidence
delivered by Borrower prior to the date of this Agreement is satisfactory to
Bank.

 

SECTION 3.2.       CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:

 

(a)       Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or

-5- 

 

act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

(b)       Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.       PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and within three (3) days following
demand by Bank, the amount by which the outstanding principal balance of any
credit subject hereto at any time exceeds any limitation on borrowings
applicable thereto.

 

SECTION 4.2.       ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.

 

SECTION 4.3.       FINANCIAL STATEMENTS. Provide to Bank all of the following,
in form and detail satisfactory to Bank:

 

a)Within 10 days of the acquisition of any new entity, Borrower shall provide
Bank with a report detailing the newly acquired entities and any other
supporting documentation regarding such entities as Bank may reasonably request.
In connection therewith, Borrower shall cause any such new entities to execute
and deliver a guaranty agreement and provide any such information as Bank may
reasonably request pursuant to its then current underwriting standards.

b)Within 90 days of each fiscal year end, Borrower shall deliver to Bank an
audited financial statement of Borrower, prepared by a CPA reasonably acceptable
to Bank including a balance sheet, income statement and cash flow statement, all
in form acceptable to Bank.

c)Within 45 days of each fiscal quarter end, Borrower shall deliver to Bank a
company-prepared financial statement of Borrower, including a balance sheet,
income statement and cash flow statement, all in form acceptable to Bank.

d)Within 45 days of each fiscal quarter end, Borrower shall deliver to Bank an
accounts receivable aging report, work in process report, backlog report,
inventory report, and accounts payable aging report, all in form acceptable to
Bank.

e)Within 30 days of each fiscal year end, Borrower shall deliver to Bank an
annual financial projection/budget to the Bank in form acceptable to Bank.

f)Concurrent with the delivery of the financial statements required herein,
Borrower shall deliver a covenant compliance certificate in the form attached as
Exhibit A hereto, which certificate shall be certified as true and correct by
person with appropriate Borrower authority (a “Compliance Certificate”).

 

SECTION 4.4.       COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its

-6- 

 

business; comply with the provisions of all documents pursuant to which Borrower
is organized and/or which govern Borrower's continued existence; comply with the
requirements of all laws, rules, regulations and orders of any jurisdiction in
which the Borrower is located or doing business applicable to Borrower’s
business, the violation of which could have a material adverse effect on
Borrower’s business. In addition to the foregoing, Borrower shall comply with
the requirements of all laws, regulations and orders relating to (a) all
Sanctions, (b) all laws and regulations that relate to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto, (c) the U.S. Foreign Corrupt Practices
Act of 1977, as amended, (d) the U.K. Bribery Act of 2010, as amended, and (e)
any other applicable anti-bribery or anti-corruption laws and regulations.

 

SECTION 4.5.       INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, with all such insurance carried in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank's request
schedules setting forth all insurance then in effect, together with a lender’s
loss payee endorsement for all such insurance naming Bank as a lender loss
payee. Such insurance may be obtained from an insurer or through an insurance
agent of Borrower’s choice, provided that any insurer chosen by Borrower is
acceptable to Bank on such reasonable grounds as may be permitted under
applicable law.

 

SECTION 4.6.       FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.       TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

 

SECTION 4.8.       LITIGATION. Promptly give notice in writing to Bank of any
litigation in excess of $500,000.00 pending or threatened against Borrower.

 

SECTION 4.9       FINANCIAL COVENANTS. During the term of the Loan, Borrower
shall comply with the following financial covenants, which shall be tested
quarterly commencing with the quarter ending December 31, 2016 and calculated on
a rolling, four quarters basis:

 

a)        FIXED CHARGE COVERAGE RATIO (FCCR). Borrower shall maintain a minimum
Fixed Charge Coverage Ratio of not less than 1.25 to 1.00. For purposes of this
Agreement, “Fixed Charge Coverage Ratio” shall be defined as: (I) the sum of net
profit after tax, depreciation, amortization, interest expense (including any
interest permitted to be paid on shareholder debt) and net distributions less
unfinanced capital expenditures, plus (i) any stock compensation expense
provided there is no present or future cash impact from such stock compensation
expense and (ii) one-time fees, costs and expenses related to the acquisition of
Western State Design, LLC, as well as commercially reasonable, one-time fees,
costs and expenses related to future acquisitions, approved by Bank, in
accordance with the terms of this Agreement and the other Loan Documents,
divided by (II) the sum of interest expense, the current portion of long term
debt (including any principal payments permitted to be paid on shareholder
debt), and capital lease payments.

 

-7- 

 



This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2016 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the
quarters ending December 31, 2016, March 31, 2017, June 30, 2017 and September
30, 2017, shall be calculated by combining the financial statements of Borrower
and Western State Design, LLC (with add-backs to Western State Design, LLC’s
financial statements to be adjusted by Borrower to give effect to Bank approved
transaction expenses incurred by Western State Design, LLC in connection with
its acquisition by Borrower), for the applicable rolling four quarter period,
and shall include current portion of long term debt in an amount equal to
current portion of long term debt as shown on Borrower’s quarterly financial
statement.

 

b)       ASSET COVERAGE RATIO. Borrower shall maintain a minimum Asset Coverage
Ratio of not less than 1.00 to 1.00, which shall be tested quarterly; provided,
however, if utilization under the Line of Credit exceeds 65% of the maximum
commitment available under the Line of Credit for any quarter, the Asset
Coverage Ratio will be tested monthly thereafter; provided, however, if
Borrower’s utilization under the Line of Credit is less than 65% of the maximum
commitment available under the Line of Credit for three (3) consecutive fiscal
months during such monthly testing, the Asset Coverage Ratio will be tested
quarterly thereafter so long as Borrower remains in compliance with this
utilization requirement as set forth in this Section 4.9(b). For purposes of
this Agreement, “Asset Coverage Ratio” shall be defined as: the ratio of (a) the
sum of (i) ninety percent (90%) of Eligible Government Account Receivables, plus
(ii) eighty-five percent (85%) of Eligible Commercial Accounts Receivables, less
the Credit Memo Refresh Lag Reserve, plus (iii) the sum of (A) up to fifty
percent (50%) of Eligible Equipment Inventory less the Slow Moving Equipment
Inventory Reserve, plus (B) up to thirty percent (30%) of Eligible Parts
Inventory less the Slow Moving Parts Inventory Reserve, divided by (C) the
outstanding principal balance of the Line of Credit. The foregoing advance rates
may be adjusted by Bank from time to time based on the results of any Field Exam
or inventory appraisal(s) required herein or conducted by Bank, provided
further, that the Credit Memo Lag Reserve may be reduced or eliminated from the
calculation of the Asset Coverage Ratio if Bank receives evidence satisfactory
to Bank in Bank’s reasonable discretion that such reserve is not required. For
purposes of calculating the Asset Coverage Ratio upon the acquisition of Western
State Design, LLC, such ratio shall be determined by a Compliance Certificate
provided by Borrower prior to the closing of the acquisition of Western State
Design, LLC, so long as the closing of the Line of Credit occurs within three
(3) business days from the closing of such acquisition.

 

“Eligible Government Accounts Receivable” shall mean trade accounts created in
the ordinary course of Borrower's business with any state or municipal
government or the United States government or any political subdivision thereof,
upon which Borrower's right to receive payment is absolute and not contingent
upon the fulfillment of any condition whatsoever, and in which Bank has a
perfected security interest of first priority (provided, however, that with
respect to trade accounts with the United States government, Notices of
Assignment of Account shall not be required to be executed by the government
contract party until the occurrence and after the continuance of an Event of
Default), and shall not include:

 

(i)       any account that has been outstanding more than (A) 90 days past due,
or (B) 120 days from the invoice date, whichever is less;

-8- 

 



 

(ii)       that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;

 

(iii)       any account which represents an obligation of an account debtor that
is legally organized in or has its headquarters in a foreign country;

 

(iv)       any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;

 

(v)       that portion of any account, which represents interim or progress
billings, retention rights or billings in excess of costs on the part of the
account debtor (it being understood that installment billings for which no
condition exists to prevent the receivable from being paid by the account debtor
shall not be excluded);

 

(vi)       any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower's accounts from such account debtor are
not eligible pursuant to (i) above;

 

(vii)       that portion of any account from an account debtor which represents
the amount by which Borrower's total accounts from said account debtor exceeds
(a) twenty-five percent (25%) of Borrower's total accounts, or (b) as to any
individual contract with the United States Department of Veterans Affairs,
thirty-five percent (35%) of Borrower’s total accounts; individual contracts of
a government account debtor shall not be aggregated with other contracts of the
same government account debtor for purposes of this calculation; and

 

(viii)       any account deemed ineligible by Bank when Bank, in its
commercially reasonable discretion, deems the creditworthiness or financial
condition of the account debtor, or the industry in which the account debtor is
engaged, to be unsatisfactory.

 

“Eligible Commercial Accounts Receivable” shall mean trade accounts created in
the ordinary course of Borrower's business, upon which Borrower's right to
receive payment is absolute and not contingent upon the fulfillment of any
condition whatsoever, and in which Bank has a perfected security interest of
first priority, and shall not include:

 

(i)       any account that has been outstanding more than (A) 90 days past due,
or (B) 120 days from the invoice date, whichever is less;

 

(ii)       that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;

 

(iii)       any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof;

 

(iv)       any account which represents an obligation of an account debtor that
is legally organized in or has its headquarters in a foreign country;

 

-9- 

 



(v)       any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;

 

(vi)       that portion of any account, which represents interim or progress
billings, retention rights or billings in excess of costs on the part of the
account debtor (it being understood that installment billings for which no
condition exists to prevent the receivable from being paid by the account debtor
shall not be excluded);

 

(vii)       any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower's accounts from such account
debtor are not eligible pursuant to (i) above;

 

(viii)       that portion of any account from an account debtor which represents
the amount by which Borrower's total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower's total accounts; provided, however,
individual franchisors of an account debtor shall not be aggregated with other
franchisors of an account debtor; and

 

(ix)       any account deemed ineligible by Bank when Bank, in its commercially
reasonable discretion, deems the creditworthiness or financial condition of the
account debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.

 

“Eligible Equipment Inventory” shall mean all equipment inventory owned by
Borrower, valued at the lower of cost or market in accordance with generally
accepted accounting principles in which Bank has a perfected security interest
of first priority, and shall not include:

 

(i)       inventory that is in-transit (excluding inventory titled in the name
of Borrower with clear title and fully insured naming Bank as loss payee);
located at any warehouse (provided that on or before November 30, 2016, Borrower
shall obtain warehouseman’s agreements from third-party warehousemen in form and
substance satisfactory to the Bank, and that until November 30, 2016, such
inventory located at such warehouses shall not be ineligible), job site or other
premises not approved by Bank; covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any consignor; or on consignment to any consignee or subject to any
bailment unless the consignee or bailee has executed an agreement with Bank;

 

(ii)       supplies, parts or sample inventory, tooling inventory, customer
supplied inventory, or customized or customer specific inventory not supported
by a valid purchase order;

 

(iii)       work-in-process inventory;

 

(iv)       inventory that is damaged, defective, or not currently saleable in
the ordinary course of Borrower’s business, or is past its expiration date, or
the amount of such inventory that has been reduced by shrinkage;

 

(v)       inventory that Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor of the inventory;

 

-10- 

 



(vi)       inventory manufactured or held for resale by Borrower pursuant to a
license unless the applicable licensor has agreed in writing to permit Bank to
exercise its rights and remedies against such inventory;

 

(vii)       inventory that is subject to a security interest or lien in favor of
any third party; and

 

(viii)       equipment inventory otherwise deemed ineligible by Bank in its
commercially reasonable discretion.

 

“Eligible Parts Inventory” shall mean all parts inventory owned by Borrower,
valued at the lower of cost or market in accordance with generally accepted
accounting principles in which Bank has a perfected security interest of first
priority, and shall not include:

 

(i)       In transit inventory and rolling stock parts inventory in
company-owned vehicles (excluding the following types of inventory titled in the
name of Borrower with clear title and fully insured naming Bank as loss payee:
(a) in-transit inventory; and (b) rolling stock parts inventory in company-owned
vehicles);

 

(ii)       inventory located at any warehouse (provided that on or before
November 30, 2016, Borrower shall obtain warehouseman’s agreements from
third-party warehousemen in form and substance satisfactory to the Bank and that
until November 30, 2016, such inventory located at such warehouses shall not be
ineligible), job site or other premises not approved by Bank; covered by any
negotiable or non-negotiable warehouse receipt, bill of lading or other document
of title; on consignment from any consignor; or on consignment to any consignee
or subject to any bailment unless the consignee or bailee has executed an
agreement with Bank;

 

(iii)       work-in-process inventory;

 

(iv)       inventory that is damaged, defective, or not currently saleable in
the ordinary course of Borrower’s business, or is past its expiration date, or
the amount of such inventory that has been reduced by shrinkage;

 

(v)       inventory that Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor of the inventory;

 

(vi)       inventory manufactured or held for resale by Borrower pursuant to a
license unless the applicable licensor has agreed in writing to permit Bank to
exercise its rights and remedies against such inventory;

 

(vii)       inventory that is subject to a security interest or lien in favor of
any third party; and

 

(viii)       parts inventory otherwise deemed ineligible by Bank in its sole
commercially reasonable discretion.

 

The calculation of Asset Coverage Ratio shall include all Eligible Government
Accounts Receivable, Eligible Commercial Accounts Receivable, Eligible Equipment
Inventory and Eligible Parts Inventory of Borrower and Guarantor on an aggregate
basis. Eligible Equipment Inventory and Eligible Parts Inventory shall be
calculated without duplication.

 

-11- 

 



“Credit Memo Refresh Lag Reserve” means an amount equal to $141,000.00.

 

“Slow Moving Equipment Inventory Reserve” shall mean five percent (5%) of the
cost basis of all equipment inventory owned by Borrower.

 

“Slow Moving Parts Inventory Reserve” shall mean five percent (5%) of the cost
basis of all parts inventory owned by Borrower.

 

c)       SENIOR LEVERAGE RATIO. Borrower shall maintain a Senior Leverage Ratio
of not more than 2.50 to 1.00. For purposes of this Agreement, “Senior Leverage
Ratio” shall be defined as: (I) Total Funded Senior Secured Debt divided by (II)
earnings before interest, taxes, depreciation and amortization (EBITDA). The
calculation of EBITDA shall exclude certain non-cash items, limited to stock
compensation expense (provided there is no present or future cash impact from
such stock compensation expense), gain/loss from the sale of fixed assets and
temporary non-cash items relating to swap obligations. The calculation of EBITDA
shall also exclude one-time fees, costs and expenses related to the acquisition
of Western State Design, LLC, as well as commercially reasonable, one-time fees,
costs and expenses related to future acquisitions, approved by Bank, in
accordance with the terms of this Agreement and the other Loan Documents. Funded
Senior Secured Debt shall be defined as the outstanding principal balance of the
Term Loan and the Line of Credit.

 

This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2016 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the
quarters ending December 31, 2016, March 31, 2017, June 30, 2017 and September
30, 2017, shall be calculated by combining the financial statements of Borrower
and Western State Design, LLC (with add-backs to Western State Design, LLC’s
financial statements to be adjusted by Borrower to give effect to Bank approved
transaction expenses incurred by Western State Design, LLC in connection with
its acquisition by Borrower), for the applicable rolling four quarter period and
shall include Total Funded Senior Secured Debt ’s per the Borrower’s quarterly
financial statement.

 

d)       TOTAL LEVERAGE RATIO. Borrower shall maintain a Total Leverage Ratio of
not more than 3.50 to 1.00. For purposes of this Agreement, “Total Leverage
Ratio” shall be defined as: (I) Total Funded Senior Secured Debt plus
Subordinated Shareholder Debt divided by (II) earnings before interest, taxes,
depreciation and amortization (EBITDA). Total Funded Senior Secured Debt plus
Subordinated Debt shall be defined as the outstanding principal balance of all
the Term Loan and the Line of Credit plus the outstanding principal balance of
any Subordinated Debt. The calculation of EBITDA shall not include non-cash
expenses limited to stock compensation expense (provided there is no present or
future cash impact from such stock compensation expense), gain/loss from the
sale of fixed assets and temporary non-cash items relating to swap obligations.
The calculation of EBITDA shall also exclude one-time fees, costs and expenses
related to the acquisition of Western State Design, LLC, as well as commercially
reasonable, one-time fees, costs and expenses related to future acquisitions,
approved by Bank, in accordance with the terms of this Agreement and the other
Loan Documents. All Shareholder Debt must be fully subordinated to all
obligations under the Term Loan and the Line of Credit.

 

This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2016 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the
quarters ending December 31, 2016, March 31, 2017,

-12- 

 

June 30, 2017 and September 30, 2017, shall be calculated by combining the
financial statements of Borrower and Western State Design, LLC (with add-backs
to Western State Design, LLC’s financial statements to be adjusted by Borrower
to give effect to Bank approved transaction expenses incurred by Western State
Design, LLC in connection with its acquisition by Borrower), for the applicable
rolling four quarter period and shall include Total Funded Senior Secured Debt
and Total Subordinated Debt per the Borrower’s quarterly financial statement.

 

e)        PROFITABILITY. At all times during the term of the Term Loan and the
Line of Credit, Net Earnings (as defined in Borrower’s 10K or 10Q statements)
shall not be less than $0.00; provided, however, for purposes of calculating
profitability, such calculation shall exclude one-time fees, costs and expenses
related to the acquisition of Western State Design, LLC, and such other
reasonable one-time fees, costs and expenses related to other acquisitions
approved by Bank in accordance with the terms of this Agreement and the other
Loan Documents.

 

f)       DISTRIBUTIONS. Beginning with distributions relating to fiscal year
2017 net income, distributions shall be limited to a maximum of 35% of Net
Income and, in any event, prohibited during the continuance of an Event of
Default. The calculation of Net Income shall exclude one-time fees, costs and
expenses related to the acquisition of Western State Design, LLC, and shall
exclude commercially reasonable one-time fees, costs and expenses approved by
Bank, related to other acquisitions approved by Bank in accordance with the
terms of this Agreement and the other Loan Documents. All distributions made on
account of the 2016 calendar year attributable to 2016 net income shall not
exceed those attributable to 2015 fiscal year net income.

 

g)       FUTURE ACQUISITIONS. Mergers, acquisitions, purchases or other
consolidations of other entities shall be limited to the total purchase price of
not greater than $5,000,000 in the aggregate in any calendar year without Bank
prior approval. If Bank approval is required, such approval shall not be
unreasonably withheld or delayed; provided, however, that whether or not such
approval shall be required, prior to such acquisition and/or prior to any
borrowing for any such acquisition, the Borrower shall demonstrate pro forma
compliance with all loan covenants.

 

h)       STOCK COMPENSATION EXPENSE. Borrower shall not pay more than
$1,000,000.00 annually in stock compensation expense which has or will have a
cash impact on the Borrower.

 

SECTION 4.10.       NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property.

 

SECTION 4.11       PRIMARY DEPOSIT RELATIONSHIP. Bank shall be the primary
depository and treasury management service provider of Borrower and its
Subsidiaries.

 

SECTION 4.12       ASSIGNMENT OF GOVERNMENT ACCOUNTS. Within ten (10) days after
closing, Borrower shall deliver to Bank “Notice of Assignment of Accounts”

-13- 

 

instruments in a form that can be executed by Bank and a government contract
party for each government contract party in contract with Borrower or Guarantor
as of the date of this Agreement. Following the occurrence and during the
continuance of an Event of Default, Bank may require Borrower to use
commercially reasonable efforts to assist in the assignment to Bank of any
account which represents an obligation of the United States government or any
political subdivision thereof pursuant to the assignment provisions of the
Federal Assignment of Claims Act, as amended or recodified from time to time, or
other similar laws, and obtain within 120 days of request thereof by Bank
executed “Notice of Assignment of Accounts” instruments in form acceptable to
Bank from each government contract party under a contract. In the event Borrower
is unable to obtain a Notice of Assignment of Account within such 120-day
period, such account shall not be an Eligible Government Accounts Receivable
until such executed Notice of Assignment of Account is delivered to Bank. So
long as no Event of Default has occurred and is continuing, Borrower shall not
be required to obtain executed Notice of Assignment of Accounts instruments and
so long as such contracts otherwise satisfy the eligibility requirements set
forth in this Agreement, such contracts of Western State Design, Inc., Borrower,
Guarantor and/or their Subsidiaries will be considered Eligible Government
Account Receivables for the calculation of the Asset Coverage Ratio
notwithstanding Bank has not received such Notices of Assignment of Accounts.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:

 

SECTION 5.1.       USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof, or directly or
indirectly use any such proceeds for the purpose of (a) providing financing or
otherwise funding any targets of Sanctions; or (b) providing financing or
otherwise funding any transaction which would be prohibited by Sanctions or
would otherwise cause Bank or any of Bank’s affiliates to be in breach of any
Sanction.

 

SECTION 5.2.       CAPITAL EXPENDITURES. Make any additional investment in fixed
assets of more than $650,000 in the aggregate in any fiscal year other than in
connection with an acquisition, with such cap to be adjusted in connection with
the consummation of future acquisitions, as such cap may be agreed between Bank
and Borrower.

 

SECTION 5.3.       LEASE EXPENDITURES. Incur any operating lease expense for
leases of real property used in connection with Borrower’s business in an amount
not to exceed $750,000 in the aggregate.

 

SECTION 5.4.       OTHER INDEBTEDNESS. Except as permitted under Section 4.9(g)
hereof, create, incur, assume or permit to exist any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except (a)
the liabilities of Borrower to Bank, and (b) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof.

 

-14- 

 



SECTION 5.5.       MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Subject to the
limitation contained in Section 4.9(g) herein, (i) acquire all or substantially
all of the assets of another entity, or (ii) merge into or consolidate with any
other entity where the Borrower is not the surviving entity; make any
substantial change in the nature of Borrower's business as conducted as of the
date hereof; nor sell, lease, transfer or otherwise dispose of all or a
substantial or material portion of Borrower's assets except in the ordinary
course of its business.

 

SECTION 5.6.       GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.

 

SECTION 5.7.       LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to
or investments in any person or entity, except any of the foregoing existing as
of, and disclosed to Bank prior to, the date hereof.

 

SECTION 5.8.       DIVIDENDS, DISTRIBUTIONS. Except as permitted under Section
4.9(f) hereof, declare or pay any dividend or distribution either in cash, stock
or any other property on Borrower's stock now or hereafter outstanding, nor
redeem, retire, repurchase or otherwise acquire any shares of any class of
Borrower's stock now or hereafter outstanding; provided however, that (a)
Borrower may declare and make dividend payment or other distributions payable
solely in the common stock or other common equity interests of such person; (b)
Borrower may purchase, redeem or otherwise acquire its common stock with the
proceeds received from the substantially concurrent issue of new common stock;
(c) Borrower may make cashless repurchases of common stock of the Borrower
deemed to occur upon the exercise of options, warrants or similar rights solely
to the extent that shares of such stock represent a portion of the exercise
price of such options, warrants or similar rights; (d) Borrower may make
repurchases of stock of the Borrower deemed to occur upon the payment by the
Borrower of employee tax liabilities arising from stock issued pursuant to stock
option or other equity-based incentive plans or other benefit plans approved by
the Borrower’s board of directors (or substantially equivalent governing body)
for management or employees of the Borrower and its Subsidiaries; (e) the
Borrower may make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of the Borrower; and (f)
the Borrower and each Subsidiary may repurchase, retire or otherwise acquire the
stock of the Borrower from directors, officers, employees or members of
management consultants or independent contractors (or their estate, family
members, spouse and/or former spouse) of the Borrower or any Subsidiary not in
excess of $1,500,000 during each fiscal year of the Borrower if immediately
before and after giving effect to such payment no Event of Default shall exist.

 

SECTION 5.9.       PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist
a security interest in, or lien upon, all or any portion of Borrower's assets
now owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.       The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:

 

-15- 

 



(a)       Borrower shall fail to pay within five (5) days when due (other than
any failure to pay amounts when due on the respective maturity dates of the Line
of Credit Note or the Term Note) when due any principal, interest, fees or other
amounts payable under the Term Note, the Line of Credit Note or any of the Loan
Documents.

 

(b)       Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made and such
statement if correct would show a material adverse effect on Borrower’s
business.

 

(c)       Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence, provided, however, that if the default cannot by its nature, be
cured within the twenty (20) day period or cannot after diligent attempts by
Borrower be cured within such twenty (20) day period, and such default is likely
to be cured within a reasonable time, then Borrower shall have an additional
period determined by Bank determined by Bank (which shall not in any case exceed
an additional thirty (30) days) to attempt to cure such default, and within such
additional period the failure to cure the default shall not be deemed an Event
of Default.

 

(d)       Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any material contract, instrument
or document (other than any of the Loan Documents) pursuant to which Borrower,
any guarantor hereunder or any Subsidiary, general partner or joint venturer in
Borrower if a partnership or joint venture (with each such guarantor,
Subsidiary, general partner and/or joint venturer referred to herein as a "Third
Party Obligor") has incurred any debt or other liability to any person or
entity, including Bank.

 

(e)       Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

 

(f)       The filing of a notice of judgment lien against Borrower or any Third
Party Obligor in excess of $500,000.00; or the recording of any abstract or
transcript of judgment against Borrower or any Third Party Obligor in excess of
$500,000.00 in any county or recording district in which Borrower or such Third
Party Obligor has an interest in real property; or the service of a notice of
levy and/or of a writ of attachment or execution, or other like process, against
the

-16- 

 

assets of Borrower; or the entry of a judgment against Borrower or any Third
Party Obligor in excess of $500,000.00; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor and is not
dismissed or stayed within sixty (60) days after the commencement thereof.

 

(g)       There shall exist or occur any event or condition that Bank in good
faith believes impairs, or is substantially likely to impair, the prospect of
payment or performance by Borrower, any Third Party Obligor, or the general
partner of either if such entity is a partnership, of its obligations under any
of the Loan Documents and such condition could have a material adverse effect on
the rights of Bank hereunder.

 

(h)       The dissolution or liquidation of Borrower or any Third Party Obligor
if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.

 

(i)       Any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
but excluding any of Henry Nahmad, Michael Steiner, or any “group” controlled by
either such individual) shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the "beneficial owner" (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 25% of the capital stock of the Borrower.

 

SECTION 6.2.       REMEDIES. Upon the occurrence and during the continuance of
any Event of Default: (a) all principal, unpaid interest outstanding and other
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or any notices
of any kind, including without limitation, notice of nonperformance, notice of
protest, notice of dishonor, notice of intention to accelerate or notice of
acceleration, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence and during the continuance of an Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.        NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

-17- 

 



SECTION 7.2.       NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

    BORROWER: EnviroStar, Inc.   290 NE 68th Street   Miami, Florida 33138    
BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION   200 South Biscayne Boulevard,
Annex Building   Miami, Florida 33131

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.       COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to
Bank promptly upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, whether or not
suit is brought, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity. Notwithstanding
anything in this Agreement to the contrary, reasonable attorneys' fees shall not
exceed the amount permitted by law. Whenever in this Agreement and the other
Loan Documents Borrower is obligated to pay for the attorneys' fees of Bank, or
the phrase "reasonable attorneys' fees" or a similar phrase is used, it shall be
Borrower's obligation to pay the attorneys' fees actually incurred or allocated,
at standard hourly rates, without regard to any statutory interpretation, which
shall not apply, Borrower hereby waiving the application of any such statute.

 

SECTION 7.4.       SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, if any, or
any collateral required hereunder.

 

SECTION 7.5.       ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between

-18- 

 

Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof. This Agreement may be amended or modified only in
writing signed by each party hereto.

 

SECTION 7.6.       NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

SECTION 7.7.       TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

 

SECTION 7.8.       SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

SECTION 7.9.       COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.10.       GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (such State,
Commonwealth or District is referred to herein as the “State”), but giving
effect to federal laws applicable to national banks, without reference to the
conflicts of law or choice of law principles thereof.

 

SECTION 7.11.       BUSINESS PURPOSE. Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.

 

SECTION 7.12.       RIGHT OF SETOFF; DEPOSIT ACCOUNTS. Upon the occurrence and
during the continuance of an Event of Default, (a) Borrower hereby authorizes
Bank, at any time and from time to time, without notice, which is hereby
expressly waived by Borrower, and whether or not Bank shall have declared any
credit subject hereto to be due and payable in accordance with the terms hereof,
to set off against, and to appropriate and apply to the payment of, Borrower's
obligations and liabilities under the Loan Documents (whether matured or
unmatured, fixed or contingent, liquidated or unliquidated), any and all amounts
owing by Bank to Borrower (whether payable in U.S. dollars or any other
currency, whether matured or unmatured, and in the case of deposits, whether
general or special (except trust and escrow accounts), time or demand and
however evidenced), and (b) pending any such action, to the extent necessary, to
hold such amounts as collateral to secure such obligations and liabilities and
to return as unpaid for insufficient funds any and all checks and other items
drawn against any deposits so held as Bank, in its sole discretion, may elect.
Bank may exercise this remedy regardless of the adequacy of any collateral for
the obligations of Borrower to Bank and whether

-19- 

 

or not the Bank is otherwise fully secured. Borrower hereby grants to Bank a
security interest in all deposits and accounts maintained with Bank to secure
the payment of all obligations and liabilities of Borrower to Bank under the
Loan Documents.

 

SECTION 7.13       CROSS-COLLATERIZATION/CROSS-DEFAULT. The obligations of
Borrower under the Loan Documents with respect to the Line of Credit and all
agreements executed in connection therewith and the obligations of Borrower
under the Loan Documents with respect to the Term Loan and all agreements
executed in connection therewith shall be cross-collateralized and
cross-defaulted under this Agreement and to any and all other obligations owed
by Borrower to the Bank under this Agreement or the other Loan Documents with
respect to either the Line of Credit or the Term Loan.

 

SECTION 7.14.       ARBITRATION.

 

(a)       Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

 

(b)       Governing Rules. Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)       No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including

-20- 

 

those arising from the exercise of the actions detailed in sections (i), (ii)
and (iii) of this paragraph.

 

(d)       Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years’
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(e)       Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

(f)       Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)       Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)       Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the

-21- 

 

arbitration provision most directly related to the Loan Documents or the subject
matter of the dispute shall control. This arbitration provision shall survive
termination, amendment or expiration of any of the Loan Documents or any
relationship between the parties.

 

(i)       Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court’s jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

 

 

-22- 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.

 

 

 

 

  ENVIROSTAR, INC., a Delaware corporation         By: /s/ Henry M Nahmad  
Name:  Henry Nahmad   Title:  President                     WELLS FARGO BANK,
NATIONAL ASSOCIATION         By:  /s/ Amy L. Brown     Amy L. Brown, Senior Vice
President      

 

 

 

 

-23- 

 

 

Exhibit A

 

Compliance Certificate

 

COVENANT COMPLIANCE CERTIFICATE (BORROWER)

Borrower Name: ENVIROSTAR, INC., a Delaware corporation

For the fiscal _________________________ ended ____________________

ATTACHED HERETO ARE CALCULATIONS EVIDENCING COMPLIANCE WITH THE FOLLOWING
COVENANTS PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT:

COVENANT ACTUAL     REQUIRED               FIXED CHARGE COVERAGE RATIO      
(pursuant to Section 4.9(a) of the Credit Agreement) ______ to 1.00     1.25 to
1.00                 Compliance? Yes   No               ASSET COVERAGE RATIO    
  (pursuant to Section 4.9(b) of the Credit Agreement) ______ to 1.00     1.00
to 1.00                 Compliance? Yes   No               SENIOR LEVERAGE RATIO
      (pursuant to Section 4.9(c) of the Credit Agreement) ______ to 1.00    
2.50 to 1.00                 Compliance? Yes   No               TOTAL LEVERAGE
RATIO       (pursuant to Section 4.9(d) of the Credit Agreement) ______ to 1.00
    3.50 to 1.00                 Compliance? Yes   No              
PROFITABILITY       (pursuant to Section 4.9(e) of the Credit Agreement)
___________       >   $0.00                 Compliance? Yes   No              



-24- 

 



        DISTRIBUTIONS       (pursuant to Section 4.9(f) of the Credit Agreement)
__________  (< 35% of Net Income)                 Compliance? Yes   No          
    ACQUISITIONS       (pursuant to Section 4.9(g) of the Credit Agreement)
_________     (<$5,000,000)                 Compliance? Yes   No                
      STOCK COMPENSATION EXPENSE       (pursuant to Section 4.9(h) of the Credit
Agreement) _________     (<$1,000,000)                 Compliance? Yes   No    
                  NEGATIVE COVENANT COMPLIANCE Compliance?   Yes   No    



 

-25- 

 

In accordance with the terms of the Credit Agreement dated as of October _____,
2016, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION and Borrower, I
hereby certify that:

1.I am a principal financial officer of Borrower;

2.The enclosed financial calculations are prepared in form acceptable to Bank;

3.No Event of Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, would constitute such an
Event of Default, has occurred; and

4.Borrower is in compliance with the Financial Covenant(s) and Negative
Covenants set forth in the Loan Documents, as demonstrated by the calculations
contained in this certificate.

BORROWER:

 

ENVIROSTAR, INC., a Delaware corporation

 

 

By:______________________

Name:____________________

Title:_____________________

 

 



-26- 

 

